Citation Nr: 0946712	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for sleep deprivation 
also claimed a secondary to service-connected cervical spine 
and lumbar spine disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty for over 16 months, 
including from August 2001 to September 2001, December 2001 
to May 2002, and December 2004 to May 2005, during the 
Persian Gulf War.  The Veteran served in the Southwest Asia 
theater of operations from December 18, 2004, to May 6, 2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), North Little Rock, Arkansas, 
Regional Office (RO), which denied service connection for 
PTSD, depression, anxiety, and sleep deprivation.  The 
Veteran disagreed with such denials and subsequently 
perfected an appeal.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, depression, 
and anxiety is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for any complaints, treatment, or diagnoses of any 
sleep deprivation disability, to include sleep apnea; and 
there is no objective evidence of a current sleep deprivation 
disability.

2.  The preponderance of the evidence is against a finding 
that the Veteran's claimed sleep deprivation disability is 
related to a service-connected disability, including cervical 
spine and lumbar spine disabilities.    


CONCLUSION OF LAW

A sleep deprivation disability was not incurred or aggravated 
in service, and it is not proximately due to or the result of 
a service-connected disability, including cervical spine and 
lumbar spine disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a March 2007 letter.  
This letter fully addressed all three notice elements; 
informed the Veteran of what evidence was required to 
substantiate her service connection claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In attachments to March 2007 and March 2009 notice letters, 
the RO also advised the Veteran as to how disability ratings 
and effective dates are awarded, as required in Dingess.  See 
19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his service connection claim for a sleep 
deprivation disability.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, the 
Board finds that the evidence, which indicates that he did 
not complain of, receive treatment for, or was diagnosed with 
a sleep deprivation disability in service, and is not 
currently diagnosed with a sleep deprivation disability or 
has any recurrent or persistent symptoms of a disability, an 
examination is unnecessary to decide this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, DD-214s, VA medical records, and statements of 
the Veteran and his representative.  The Veteran requested 
and was provided with a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2009.  As noted, a copy of the hearing transcript is of 
record and has been reviewed.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

Direct Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Furthermore, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a sleep deprivation 
disability, which he maintains is related to his active 
service.  

The Veteran's STRs are negative for any complaints, 
treatment, or diagnoses of a sleep deprivation disability.  
In this regard, the Veteran indicated that he was not tried 
after sleeping and indicated no problems or trouble falling 
asleep or staying asleep.  See April 2005 Post-Deployment 
Health Assessment; April 2005 Chronological Record of Medical 
Care/PTSD Checklist.  

Further, post-service medical records are negative for any 
diagnosis of a sleep deprivation disability.  In this regard, 
the Veteran complained of PTSD and depression symptoms 
including sleep disturbance.  See August 2009 Mental Health 
Management Note.  However, significantly, there was no 
diagnosis of a sleep deprivation disability.  The Veteran's 
post-service medical records are negative for any other 
complaints of a sleep deprivation disability.    

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a sleep deprivation disability 
must be denied.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran complained of trouble sleeping, the 
medical evidence fails to show that he currently has a sleep 
deprivation disability to account for his complaints.  Absent 
a finding of a current sleep deprivation disability that can 
be related to service, there is no basis to grant service 
connection.

The Board also finds that a VA examination is not necessary 
in this case.  As noted, under the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4).  As noted, there is no 
evidence of a current disability.  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."   38 
U.S.C.A. § 5103A(a)(2); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  Hence, the Board finds that a VA 
examination is not warranted.

The Board further finds that the only evidence of a claimed 
sleep deprivation disability and its relation to service is 
the Veteran's own statements.  While the Veteran is competent 
to describe his symptomatology (see Layno, 6 Vet. App. at 
469), he, as a layperson, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current sleep deprivation disability to meet the threshold 
question in a service connection claim, the claim of service 
connection for sleep deprivation must fail.

The Board concludes that a sleep deprivation disability was 
not incurred in or aggravated by service.  The benefit-of-
the-doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        

Secondary Service Connection Claim

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In the alternative, the Veteran asserts that he is entitled 
to service connection for a sleep deprivation disability 
because this disability is a result of his service-connected 
cervical spine and lumbar spine disabilities.  See February 
2009 Board Hearing Transcript.  However, the evidence of 
record does not support the Veteran's alternative claims of 
secondary service connection.    

As discussed above, the Veteran's STRs are negative for any 
complaints, treatment, or diagnoses of a sleep deprivation 
disability, and he is not currently diagnosed with such 
disability.  See April 2005 Post-Deployment Health 
Assessment; April 2005 Chronological Record of Medical 
Care/PTSD Checklist; August 2009 Mental Health Management 
Note.  Further, as noted, the Veteran complained of PTSD and 
depression symptoms including sleep disturbance.  See August 
2009 Mental Health Management Note.  This evidence suggests 
that the Veteran's claimed sleep deprivation disability is 
associated with a psychiatric disability that has not yet 
been service-connected.  There is no medical evidence of 
record showing any relationship between the Veteran's claimed 
sleep deprivation disability and his service-connected 
cervical spine and lumbar spine disabilities.   

However, even if the Veteran's claims folder contained an 
opinion regarding a relationship between his claimed sleep 
deprivation disability and his service-connected 
disabilities, without a diagnosed sleep deprivation 
disability to account for the Veteran's complaints, any 
opinion relating a sleep deprivation disability, to include 
sleep apnea, to the Veteran's service-connected disabilities 
would certainly be speculative.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part,  
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); 38 C.F.R. § 3.102 (2009) 
(service connection may not be based on a resort to pure 
speculation or even remote possibility).  Thus, the Board 
finds that VA need not provide a medical examination because 
there is no competent evidence of a current disability or 
persistent or recurrent symptoms of a disability.  See 
McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In light of the above evidence, the Board finds that the 
Veteran's claimed sleep deprivation disability is not 
proximately due to or the result of a service-connected 
disability, including cervical spine and lumbar spine 
disabilities.      

The Board notes that the only evidence relating the Veteran's 
claimed sleep deprivation disability to his service-connected 
cervical spine and lumbar spine disabilities is his own 
statements.  Although the Veteran is competent to describe 
his symptomatology (see Layno v. Brown, 6 Vet. App. 465, 469 
(1994)) and believes that he has a sleep deprivation 
disability that is related to his service-connected cervical 
spine and lumbar spine disabilities, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

As the preponderance of the evidence is against findings that 
the Veteran's claimed sleep deprivation disability is 
proximately due to his service-connected cervical spine and 
lumbar spine disabilities, the reasonable doubt doctrine is 
not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for sleep deprivation, also 
claimed a secondary to service-connected lumbar spine 
disability is denied.


REMAND

The Veteran also seeks service connection for an acquired 
psychiatric disability, to include PTSD, depression, and 
anxiety, which he attributes to a February 5, 2005, "rocket 
attack" which "hit within 10 yards" of him and injured his 
supervisor, Master Sergeant (MSgt.) Mike McCaslin, in Balad, 
Iraq.  See "Statement in Support of Claim for Service 
Connection for PTSD," VA Form 21-0781, received February 
2007.  The Veteran also otherwise claims that his unit (Unit 
332 Air Expeditionary) was in an area subject to periodic 
rocket attacks.  Review of the record reflects that 
additional development is necessary prior to addressing the 
claims on the merits.    

Although the Veteran indicated his specific stressor, a 
February 5, 2005, "rocket attack" which "hit within 10 
yards" of him and injured his supervisor, MSgt. Mike 
McCaslin (see "Statement in Support of Claim for Service 
Connection for PTSD," VA Form 21-0781, received February 
2007), review of the claims folder indicates that the RO did 
not attempt to verify the Veteran's claimed stressor.  The 
Veteran's DD-214 indicates that he served in the U.S. Air 
Force, and his military occupational specialty was a heating, 
ventilation, air conditioning, and refrigeration apprentice.  
The Veteran's service personnel records are not of record; 
thus, his unit at the time of his claimed stressor cannot be 
verified.     

The Board finds that the Veteran has provided sufficient 
specificity to warrant further development as to his claimed 
stressor.  Therefore, the AMC/RO should attempt to verify the 
February 5, 2005, "rocket attack" which injured the 
Veteran's supervisor, MSgt. Mike McCaslin, in Balad, Iraq.  
The AMC/RO should also verify the Veteran's unit at the time 
of his stressor through his service personnel records.  The 
RO should attempt to verify the stressor through appropriate 
channels.  These channels should include, but are not 
necessarily limited to, the U.S. Army and Joint Service 
Record Research Center (JSRRC), which should be requested to 
provide the unit history (as noted, the Veteran's unit should 
be verified through his service personnel records) for the 
period of February 2005.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  This duty includes obtaining pertinent service 
records identified by the Veteran or which would help 
substantiate his claim.  Id.    

Review of the claims folder also reveals that the Veteran has 
note been provided with a psychiatric examination to 
determine whether he has an acquired psychiatric disability, 
to include PTSD, depression, or anxiety, that is linked to 
the verified stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and 
associate the Veteran's service personnel 
records to the claims folder. 

2.  The AMC/RO must attempt to verify the 
Veteran's claimed stressor of the 
February 5, 2005, "rocket attack" which 
injured the Veteran's supervisor, MSgt. 
Mike McCaslin, in Balad, Iraq, through 
the appropriate channels, including the 
JSRRC, which should be requested to 
provide the unit history (as noted, the 
RO should verify the Veteran's unit 
through his service personnel records) 
for the period of February 2005.  

If the stressor cannot be verified, the 
claims file should contain information as 
to why the stressor cannot be verified.  

3.  After completion of the above-
requested development, the Veteran 
should be afforded a VA psychiatric 
examination with respect to the claims 
of PTSD, anxiety, and depression.  The 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD, anxiety, 
and/or depression.  In considering 
whether the Veteran meets the criteria 
for a diagnosis of PTSD, only the 
verified stressor(s) may be considered.  
The claims folder must be made available 
to the examiner for review and that it 
was available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric Association 
's: Diagnostic and Statistical Manual of 
Mental Disorders- IV (DSM-IV).  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, are to be accomplished.

The VA examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current 
psychiatric disability, including 
anxiety, and/or depression, is related 
to the Veteran's service, or any 
incident in service.  In addition, if 
the Veteran is diagnosed with PTSD, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any currently diagnosed PTSD is 
related to a verified stressor.

The examiner should reconcile any 
opinion with the Veteran's STRs and 
treatment records relevant to the 
Veteran's claims for PTSD, anxiety, and 
depression.  A complete rationale 
should be provided for any opinion.

4.  The AMC/RO should then readjudicate 
the service connection claims for PTSD, 
anxiety and depression, in light of all 
evidence of record.  The Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case as to the issues remaining on 
appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


